Citation Nr: 0011422	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  95-35 943	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York




THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD). 



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from January 1975 to 
October 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 RO decision which reopened and 
denied the veteran's claim of service connection for PTSD.  
In March 1997, the Board remanded the case so that the RO 
could consider the veteran's claim in light of Evans v. 
Brown, 9 Vet. App. 273 (1996).  The case was later returned 
to the Board in March 2000.

Even though the RO, in its March 1995 decision, determined 
that new and material evidence had been presented to reopen 
the veteran's claim of service connection for PTSD, such is 
not binding on the Board.  The Board, too, must make an 
independent determination as to whether evidence has been 
submitted which is both new and material to reopen the claim; 
thus, the following decision contains such a determination.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (holding that a Board reopening 
is unlawful when new and material evidence has not been 
submitted). 

Additionally, it is noted that the veteran has expressed 
interest in reopening his claim of service connection for 
schizophrenia; as this claim has not yet been developed for 
appellate review it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In a May 1990 rating decision, the RO denied the 
veteran's claim of service connection for PTSD; the veteran 
was advised of his appellate rights but he failed to file a 
timely appeal.

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for PTSD has been associated with the 
claims folder since the May 1990 RO decision.

3.  The veteran's reopened claim of service connection for 
PTSD is plausible.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156 (1999).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from January 1975 to 
October 1976.  A review of his personnel records shows that 
he served as a tactical wire operational specialist.  He did 
not have any foreign service.

The veteran's service medical records do not reveal any 
pertinent findings on enlistment examination in January 1975.  
In July 1975, he presented for treatment and reported that he 
wanted to be discharged from the Army.  On mental status 
examination, there was no evidence of a mental disorder.  The 
impression was a situational adjustment reaction.  In 
September 1976, shortly before his service discharge, he 
underwent a general examination as well as a mental status 
evaluation, and it was noted that his psychiatric system was 
normal. 

In September 1983, the veteran was hospitalized at a VA 
facility for psychiatric reasons.  It was noted that he had 
been previously hospitalized.  The discharge diagnoses 
included paranoid schizophrenia.  

Generally, private medical records, dated in 1989, show that 
the veteran received psychiatric treatment, including 
hospitalization.  During treatment, he reported that he had 
been exposed to multiple stressors during service.  
Specifically, he said he had witnessed friends get killed in 
maneuvers with live ammunition, and had witnessed a number of 
friends get killed in hit-and-run accidents.  He was 
diagnosed as having chronic paranoid schizophrenia; and PTSD 
was listed as a provisional diagnosis. 

In a June 1989 disability report, prepared for the Social 
Security Administration, the veteran indicated that he had 
paranoid schizophrenia and PTSD. 

In September 1989, the veteran filed an application for 
service connection for schizophrenia and PTSD.

In a March 1990 PTSD questionnaire, the veteran indicated 
that he had witnessed three hit-and-run killings (two of 
which occurred off the base and one of which occurred on the 
base).  He also said he witnessed an explosion from a grenade 
(which occurred on the base) which killed 3 soldiers.  He 
indicated that his most distressing stressor, overall, was 
watching his best friend, Joseph Robinson, be killed by a 
hit-and-run driver.

In an April 1990 VA social work summary, it was noted that 
the veteran reported that his best friend was killed in a 
hit-and-run accident, while he was stationed at Fort Still.  
The examiner noted that it was observably difficult for the 
veteran to describe the aforementioned incident.  
Additionally, the veteran reported having witnessed two other 
hit-and-run accidents as well as a grenade explosion in which 
two were killed.  Following an examination, it was opined 
that the veteran had schizophrenia.  It was also opined that 
it was quite likely that the veteran had PTSD symptoms, 
particularly since he talked about his tremendous fear and 
avoidance of traffic since witnessing accidents in service.  
It was pointed out that he described other classic PTSD 
symptoms including flashbacks and nightmares.  Finally, it 
was noted that the veteran had a history of alcohol 
dependence but denied any current drinking.

An April 1990 VA psychiatric examination report reflects that 
the veteran recounted that he witnessed his best friend get 
hit by a car during service.  He also indicated he witnessed 
two other accidents.  Following an examination, the examiner 
concluded that she could not diagnose PTSD.  However, she 
also asserted that it was possible that the veteran had an 
"acute self limited PTSD."  (It was noted that the claims 
file had not been reviewed in conjunction with the 
examination.)

By a May 1990 RO decision, service connection for PTSD was 
denied based on the lack of a definitive diagnosis of chronic 
PTSD.  In June 1990, the veteran was informed of the adverse 
decision and of his appellate rights; and he did not file an 
appeal.  Evidence received since this decision is summarized 
below.

Private medical records, dated in the early 1980s, show that 
the veteran was variously diagnosed as having a 
schizoaffective disorder and a dysthymic personality 
disorder; and a major depressive disorder with psychotic 
features was to be ruled out.

Generally, medical records, dated in 1989, show that the 
veteran received psychiatric treatment.  Specifically, in a 
November 1989 private examination report it was noted that 
the veteran reported having his first psychiatric problems 
during service when he was 19 or 20 years old.  He related 
that over the course of a week (during service) he witnessed 
three hit-and-run accidents in which people died, including a 
close friend of his.  The diagnoses were PTSD, major 
depression, and chronic paranoid schizophrenia. 

In September 1990, the veteran was hospitalized at a private 
facility for psychiatric reasons.  The diagnoses included 
schizophrenia.  PTSD was not among the diagnoses.

Generally, private medical records, dated in 1991 and 1992, 
show that the veteran received private psychiatric treatment 
for PTSD, among other things.  Specifically, a March 1992 VA 
social survey reflects that the veteran reported stressors, 
including witnessing a drunk driver kill one of the men in 
his unit.  He reported that he witnessed the death of his 
friend, Joseph Robinson, when he was hit by a car.  He said 
he witnessed the stabbing of a fellow soldier.  He said he 
witnessed a grenade explosion in which there were three 
deaths.  The examiner opined that there was no evidence on 
file which corroborated the veteran's traumatic experiences 
in service.  It was also noted that the veteran's symptoms 
were indicative of schizophrenia and/or could be related to 
PTSD. 

In a March 1993 statement, an employee of the Niagara County 
Department of Mental Health and Alcohol and Drug Abuse, noted 
that the veteran had been diagnosed as having PTSD due to 
three disturbing deaths which occurred while he was in 
service.  It was noted that one of the deaths was that of his 
best friend, who was killed by a hit-and-run driver.  The 
veteran reportedly said he was only casually acquainted with 
the other individuals who died during service (as a result of 
a hand grenade explosion).  

In another statement from Family and Children Services of 
Niagara, dated in March 1993, it was noted that the veteran 
had received treatment for PTSD.  

In March 1993, the RO received the death certificate of 
Joseph Robinson.  It was noted that he had died in January 
1976 as a result of head trauma which was sustained when he 
was struck by a hit-and-run vehicle. 

In 1993, 1994, and 1995, the veteran received VA treatment 
for psychiatric problems including diagnosed PTSD. 

In February 1994, the City of Lawton Police Department 
indicated that they did not have any records regarding the 
hit-and-run accidents (described by the veteran). 

In September 1994, the Department of the Army indicated that 
it did not keep information, locally, for more than 5 years.  
It was also indicated that, without more information, 
additional records could not be obtained from the criminal 
records center regarding the hit-and-run accidents described 
by the veteran. 

By a March 1995 RO decision, the veteran's claim of service 
connection for PTSD was reopened and denied.  The RO conceded 
that the veteran had been diagnosed as having chronic PTSD 
but noted that he had failed to provide enough detailed 
information so that his stressors could be verified.

In March 1997, the Board remanded the veteran's claim to the 
RO.  

In May 1997, the RO received a newspaper article (from the 
January 20, 1976, edition of The Lawton Constitution) which 
indicates that Joseph Robinson had been struck by a car and 
killed.  The article also noted that the veteran had been 
walking with Robinson when he was struck and killed. 

In June 1997, the veteran was hospitalized at a VA facility.  
During the hospitalization, he reported having experienced 
major trauma while he was in the military.  He indicated 
that, shortly after he arrived at Fort Still, Oklahoma, he 
saw an automobile hit and kill one of the men in his unit, 
and injure another.  In another incident, he related that he 
witnessed his close friend, Joseph Robinson, get hit by a 
car.  Another incident involved the veteran witnessing a 
stabbing in a bar.  Finally, the veteran said he saw a 
grenade, that was being played with, explode, thereby 
injuring and killing people.  The veteran reported that he 
experienced changes in himself following the aforementioned 
incidents, and he said he had seen a psychiatrist while in 
service.  Following an examination, the examiner opined that 
the veteran appeared to be suffering from the symptoms of 
PTSD and paranoid schizophrenia.  

In September 1997, the veteran was hospitalized for 
psychiatric treatment.  The discharge diagnoses were 
schizoaffective disorder (depressed), alcohol abuse and 
dependence (by history), and PTSD.  

In December 1999, the veteran underwent a VA psychiatric 
examination.  It was noted that when he was questioned about 
the events that he felt contributed to his PTSD, he reported 
the same things as he had in the past.  When asked 
specifically, about nightmares, dreams, and flashbacks, which 
are generally associated with PTSD, his responses were 
characterized as somewhat vague, apparently lacking the 
quality of real post-traumatic dreams and nightmares.  
However, the examiner also noted that the veteran's thoughts 
were constantly on the events delineated in the claims file 
and that such were having an adverse effect on his every-day 
functioning; from this point of view, the examiner noted that 
the veteran's PTSD was real.  Following an examination, the 
diagnoses included schizophrenia (schizoaffective type); and 
PTSD was to be ruled out.

II.  Legal Analysis

A.  Whether new and material evidence has been presented to 
reopen a claim of service connection for PTSD.

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and the claimed inservice stressor; and (3) 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In the present case, the veteran's original claim of service 
connection for PTSD was denied by the RO in May 1990 and he 
did not appeal that determination.  Thus, the May 1990 RO 
decision is considered final, with the exception that the 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.
 
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  The VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

When the RO denied the veteran's claim of service connection 
for PTSD in May 1990, it considered his service medical 
records which show that he received psychiatric treatment on 
one isolated occasion during active duty (in July 1975), at 
which time, he was diagnosed as having a situational anxiety 
reaction.  When he was examined for separation purposes, in 
September 1976, his psychiatric system was clinically normal.  
The RO also considered post-service medical evidence, 
including VA medical records dated in the 1980s.  These 
medical records show that the veteran received psychiatric 
treatment and was variously diagnosed as having schizophrenia 
and PTSD.  Many of the medical records also reflect the 
veteran's recitation of inservice stressors such as 
witnessing multiple hit-and-run accidents, including one 
involving a close friend, Joseph Robinson.  Additionally, it 
is noted that some of the medical records, that were 
considered by the RO in May 1990, suggest that PTSD may be 
related to the veteran's inservice experience of having 
witnessed hit-and-run accidents.

Evidence received since the RO's May 1990 decision includes 
numerous VA and private medical records which reflect that 
the veteran was intermittently diagnosed as having PTSD.  
Additionally, the records reflect the veteran's account of 
his inservice stressors.  The aforementioned evidence is 
neither new nor material as such evidence is cumulative of 
evidence previously considered by the RO in May 1990, when it 
denied service connection for PTSD.

New evidence received since the RO's May 1990 decision also 
includes a January 1976 newspaper article which corroborates 
the veteran's allegation that he personally witnessed a car 
hit and fatally injure Joseph Robinson, during service.  
Joseph Robinson's death certificate was also submitted after 
the May 1990 RO decision, and such shows that he was killed 
by a hit-and-run vehicle in January 1976.  Both the death 
certificate and newspaper article serve to verify one of the 
veteran's claimed PTSD stressors.  38 C.F.R. § 3.304(f).  
(Again, it is pointed out that in order to award service 
connection for PTSD, verification of service stressors is 
needed.  Id.)  As such, it must be concluded that the death 
certificate and newspaper article are so significant that 
they must be considered in order to fairly decide the merits 
of the veteran's claim of service connection for PTSD.  In 
other words, the death certificate and newspaper article 
constitute new and material evidence to reopen the veteran's 
claim of service connection.  38 C.F.R. § 3.156.

B.  Whether the veteran's claim of service connection for 
PTSD is well grounded.

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v West, 
12 Vet. App. 203 (1999). 

The veteran has the initial burden of submitting evidence to 
show that his claim of service connection for PTSD is well 
grounded, meaning plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the 
determinative issue involves a question of medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well grounded claim.  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

Again, it is noted that the record reflects medical evidence 
showing that the veteran has chronic PTSD and medical 
evidence which appears somewhat suggestive that the veteran's 
PTSD is attributable to his verified inservice stressor of 
having witnessed a friend, Joseph Robinson, be hit by a car 
and sustain fatal injuries.  See generally April 1990 VA 
social work summary; March 1993 statement from the Niagara 
County Department of Mental Health and Alcohol and Drug 
Abuse; December 1999 VA examination (discussed in the Factual 
Background).  Thus, the claim of service connection for PTSD 
is plausible and well grounded.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997)


ORDER

The application to reopen a claim of service connection for 
PTSD is granted and this service connection claim is well 
grounded; thus, it is subject to further action as discussed 
in the remand below.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

As noted above, the veteran's claim of service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a).  When a 
claimant submits a well-grounded claim, VA must assist him in 
developing the facts pertinent to the claim.  Id.; 38 C.F.R. 
§§ 3.103, 3.159.

It is noted that the veteran's description of service 
stressors (to the exclusion of the stressor involving Joseph 
Robinson) is vague in that he has failed to provide specifics 
regarding the date and location of certain stressors as well 
as the names of the individuals involved.  As such, the RO 
should again instruct the veteran to provide detailed 
information regarding his service stressors so that the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
can attempt to verify such.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).  Additionally, another VA examination is required to 
determine whether the veteran has PTSD as a result of 
stressors experienced during service, particularly including 
the stressor involving the death of Joseph Robinson.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated him for any 
psychiatric disorders since his service 
discharge, including but not limited to 
the VA facilities in Buffalo, New York.  
After obtaining any needed release forms 
from the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
claims file. 

2.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, his service 
units, duty assignments, and the names 
and other identifying information 
concerning any individuals involved in 
the events.  He should be told that the 
information is necessary to obtain 
supportive evidence of stressful events 
and that failure to respond may result in 
an adverse determination.

3.  Regardless of whether or not the 
veteran provides a detailed stressor 
statement, the RO must then review the 
entire claims file, including the 
veteran's previous statements of 
stressors, and any additional information 
submitted by the veteran or otherwise 
obtained pursuant to this remand, and 
prepare a summary of all his claimed 
stressors.  This summary and all 
associated documents should be sent to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, VA 22150.  The 
USASCRUR should be requested to provide 
any information which might corroborate 
the veteran's alleged stressors.
 
4.  The RO should schedule the veteran 
for a psychiatric examination to diagnose 
or rule out PTSD.  All indicated testing 
should be accomplished.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to 
whether the veteran is currently 
suffering from PTSD.  If the veteran is 
diagnosed with PTSD, the examiner should 
identify each claimed stressor which is 
sufficient to support the diagnosis and 
state whether there is a causal 
relationship between the stressor and the 
veteran's present symptomatology.  The 
claims folder and a copy of this remand 
must be made available to the examining 
physician in conjunction with the 
examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

5.  Thereafter, the RO should review the 
entire record and readjudicate the 
veteran's claim of service connection for 
PTSD.  If the claim is denied, the 
veteran should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The purpose of this remand is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
Additionally, the veteran is informed he may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104 (1996); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

